t c summary opinion united_states tax_court ricky r williams petitioner v commissioner of internal revenue respondent docket no 18147-98s filed date ricky r williams pro_se philip g owens for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner qualifies as a head_of_household and whether petitioner is entitled to an earned_income_tax_credit the resolution of both issues depends upon petitioner’s marital status for certain purposes as of the close of background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in jeffersonville indiana petitioner and sheila eggleston petitioner’s spouse were married in and remained married as of the date of trial they are the parents of three children one of whom died before the year in issue in petitioner and his spouse purchased a house in louisville kentucky that was used as the family residence the louisville residence starting sometime in and from time to time thereafter petitioner and his spouse separated due to marital difficulties typically one or the other moved from the louisville residence and resided elsewhere periodic separations were followed by reconciliations when they resumed living together at the louisville residence at times petitioner and his spouse resided together solely for financial reasons in date they were living together at the louisville residence in april of that year petitioner’s spouse moved into her mother’s house which was vacant at the time due to her mother’s death petitioner’s spouse left various items of personal_property including clothing jewelry and furniture at the louisville residence sometime around july she removed her clothing jewelry and other possessions from the louisville residence as of the close of she had not formally changed her address the address of the louisville residence was shown on her driver’s license and used by her as her mailing address during those periods when petitioner moved from the louisville residence he too maintained that address as his mailing address at least one of petitioner’s children lived at the louisville residence throughout from time to time after petitioner’s spouse moved from the louisville residence she returned there to visit with or pick up her child gather her clothing or other personal items or collect her mail she continued to contribute towards the expenses of maintaining the louisville residence throughout the year petitioner’s spouse moved back to the louisville residence in date petitioner moved out in february of that year and they maintained separate residences until at least date when petitioner moved back into the louisville residence q4e- petitioner filed his timely federal_income_tax return as a head_of_household he claimed an earned_income_credit on that return petitioner filed an amended_return on date but because of agreements between the parties nothing reported on the amended_return is relevant here in a date letter written by petitioner to respondent’s examining agent during the course of the examination that preceded this case petitioner stated my spouse moved into her mom’s home in date in the notice_of_deficiency respondent determined that petitioner did not qualify as a head_of_household for and treated petitioner as a married individual who files a separate_return respondent further determined that he was not entitled to an earned_income_credit for that year according to the explanation contained in the notice_of_deficiency both determinations were made because petitioner did not establish that he met the qualifications of certain married individuals living apart discussion subject_to a variety of conditions requirements and limitations that need not be discussed petitioner gualifies as a head_of_household and is entitled to an earned_income_credit for only if he is considered as not married as of the close of that year see sec_2 d - petitioner and his spouse were neither divorced nor legally_separated as of the close of however for purposes of the issues here in dispute an individual will not be considered as married as of the close of a taxable_year if during the last months of the taxable_year such individual’s spouse is not a member of the individual’s household sec_7703 b see sec_2 d during the situs of petitioner’s household was the louisville residence the parties disagree as to how long petitioner’s spouse was a member of petitioner’s household during that year petitioner claims that his spouse was a member of his household only until april when she moved from the louisville residence to her deceased mother’s house respondent takes the position that the move occurred in july and that she was a member of petitioner’s household up until that time obviously if petitioner’s version 1s correct then he satisfies the 6-month requirement of sec_7703 if respondent’s version is correct then he does not see becker v commissioner tcmemo_1995_177 the determination of petitioner’s marital status under sec_7703 a question of fact see sharer v commissioner tcmemo_1994_453 petitioner’s position is supported by his testimony and the testimony of his wife from their demeanor and behavior at trial the court concludes that -- - their relationship at that time was less than cordial nevertheless both testified that she moved from the louisville residence in date both testified that after moving in april she returned to the louisville residence from time to time to retrieve personal items stored there and to visit with her son and both testified that in early date she removed her personal_property from the louisville residence respondent disputes petitioner’s claim that his spouse moved from the louisville residence in april respondent points to the petition filed date in which petitioner alleges that his spouse moved in date respondent further relies upon petitioner’s date letter to the examining agent in which petitioner states my spouse moved into her mom’s home in date the line of guestions put to petitioner during his cross-examination strongly suggests that as far as respondent is concerned petitioner’s claim that his wife moved in april was concocted after petitioner realized that a separation that began in date would be too late to allow him to be considered as not married under sec_7703 as of the close of that year respondent’s suggestion is well taken but not persuasive given petitioner’s plausible explanation of the references to date we are inclined to accept his version of the relevant events as corroborated by his spouse and find that she moved from the louisville residence during date we further find that petitioner’s spouse was not a member of his household during the remainder of that year that being so in accordance with sec_7703 petitioner is not considered as married within the meaning of sec_2 and d as of the close of he therefore qualifies as a head_of_household and for the earned_income_credit here in dispute for that year reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for petitioner
